 In theMatterof THE TEXAS COMPANYandOIL WORKERSINTERNA-TIONAL UNION, LOCAL 128, CIOCase No. 21-B-2923.-Decided October 31, 1945Mr. J. A. McNair,of Los Angeles, Calif., andMr. J. A. Graye,ofWilmington, Calif., for the Company.Mr. J. Elro Brown,of Torrance, Calif., andMr. C. E. Frederick,of Long Beach, Calif., for the Union.Mr. Angelo J. Fiumara,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Oil Workers International Union,Local 128, CIO, herein called the Union, alleging that a question af-fecting commerce had arisen concerning the representation of em-ployees of The Texas Company, Wilmington, California, herein calledthe Company, the National Labor Relations Board provided for anappropriate hearing upon due notice before Charles M. Ryan, TrialExaminer.. The hearing was held at Los Angeles, California, on July2 and 3, 1945.The Company and the Union appeared and partici-pated.All parties were afforded full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence bear-mg on the issues.At the hearing, the Union moved to amend itspetition to include certain employees working in the Pipe Line Offices,'while the Company moved for the exclusion of these employees. Rul-ing on the motions was reserved for the Board.For reasons appear-ing hereinafter, the Union's motion is denied and that of the Companyis granted.The Trial Examiner's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.All parties wereafforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:1The Union indicatedthe purpose of itsmotionto be that of meeting any objectionto the inclusion of these employees should the petition be construed as not specificallyencompassing them.64 N. L.R. B., No. 106.6711417-46-voi64-41625 626DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Texas Company, a Delaware corporation with its principal of-fice located in New York City, is engaged in the production, manu-facture, and distribution of petroleum products.The Company op-erates in each of the 48 States and maintains administrative offices forthe 8 west coast States in Los Angeles, California.We are here con-cerned solely with its operations at its Los Angeles Works and PipeLine Offices atWilmington, California, which fall within the areacovered by the Los Angeles office.During the year 1944, the Com-pany purchased through the Los Angeles office raw materials and pe-troleum equipment valued in excess of $12,000,000, of which approxi-mately 30 percent came from points outside the State of California.During the same period, the Company's sales amounted to about$59,000,000, approximately 51 percent of which represented shipmentsto places outside the State.We find that the Company is engaged in commerce within the mean-ing of the National Labor Relations Act.II. THE ORGANIZATION INVOLVEDOilWorkers International Union, Local 128, affiliated with theCongress of Industrial Organizations,is a labor organization ad-mitting to membership employees of the Company.III.TIIE QUESTION CONCERNING REPRESENTATIONIn May 1945, the Union requested recognition of the Company asthe exclusive bargaining representative of certain of its employees.The Company refused such recognition, asserting that the unit soughtby the Union was inappropriate.The Union, therefore, filed' theinstant petition.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number of em-ployees in the unit hereinafter found appropriate.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.2The Field Examiner reported that the Union submitted 47 application-for-membershipcards , that the names of 44 persons appearing on these cards were listed on the Company'spay roll of June 1, 1945, which contained the names of 81 employees in the appropriateunit ; and that, of the 47 cards, 7 were dated in May 1945, and 40 were undated. THE TEXAS COMPANYIV. THE APPROPRIATE UNIT627The Union seeks a unit composed of all office and clerical employeesat the Company's Los Angeles Works and Pipe Line Offices, exclusiveof supervisory employees.The Company contends that the scope ofthe unit should be confined to the Los Angeles Works; it also urgesthat the exclusions from the unit should be much broader than thosedesired by the Union.3The office and clerical employees in the Pipe Line OfficesThe Company's Los Angeles Works includes six buildings,viz,GateHouse, Analytical and Testing Laboratory, Main Office Building,Process Engineering Building, Warehouse Offices, and EngineeringBuilding, all of which are located in close proximity to one another ona tract of land in Wilmington, California.About 68 feet from theMain Office Building is the Pipe Line Offices building.Under theCompany's organizational structure, the Pipe Line Offices forms partof the Company's Pipe Line Division, Pacific Coast, which includes allthe Company's pipe-line operations in California.The only otheroffice for the Pipe Line Division is the Managerial Office in LosAngeles.As stated above, the Union would include the office and clericalemployees of the Pipe Line Offices in the same unit with those of theLos Angeles Works, while the Company would exclude them. Theoffice and clerical employees in the Pipe Line Offices keep recordsas to the receipt and storage of crude oil, natural gas, and dry 'gascoming to the Company's refinery from its wells and leases; thework of the office and clerical employees at the Los Angeles Works,on the other hand, involves financial accounting.The office and cler-ical employees in each group are listed on separate pay rolls 4 and,although subject to the same general supervision of the chief clerk,are under the separate immediate supervision of their respective su-perintendents.Employee interchange between the Los AngelesWorks and the Pipe Line Offices has been insubstantial in the past.The record discloses that there have been some transferson a loanbasis, and that between 1933 and the time of the hearing, two em-ployees were permanently transferred from the Los Angeles Worksto the Pipe Line Offices and one was transferred from the Pipe Line'The Union and the Company agree to the exclusion of: chief clerk,assistant chiefclerk,clerk of costs and budgets,secretary to the Los Angeles works superintendent,secretary to the industrial relations supervisor,and plant nurse.s Some of the clericals of the Pipe Line Offices were once physically located in theMain Office Building; they were, however,listed on the pay roll of the Pipe Line Offices. 628DECISIONS OF NATIONAL LABOR RELATIONS BOARDOffices to the Los AngelesWorks.In addition,the record shows thatthe Company and the Union,in bargaining with respect to othercategories of employees at the operations here involved, have recog-nized the separability of the Pipe Line Division,PaciAe Coast, andthe Los Angeles Works.Thus,on May 16, 1943, the parties hereinexecuted two agreements covering certain employees,other than officeand clerical employees,one relating to employees of the Los AngelesWorks and the Terminal,a boat loading station,and the other cover-ing employees in the Pipe Line Division,Pacific Coast.Under all the circumstances, including the absence of any sub-stantial interchange between the employees in the Los AngelesWorks and those in the Pipe Line Offices, the separate pay rolls, andthe different immediate supervision,we are of the opinion that, inconformity with the main divisions of the Company's organization,a unit consisting of only the office and clerical employees at the LosAngelesWorks is appropriate.Accordingly,we shall exclude theoffice and clerical employees of the Pipe Line Offices from the unit.Employees whose exclusion is requested by the Company on theground that they are supervisoryHead general clerk:This employee ranks next in supervisory au-thority to the chief clerk and assistant chief clerk and, in theirabsence, oversees the entire office and clerical staff in the Main Officeof the Los Angeles Works.He has authority effectively to recom-mend disciplinary action, discharge,or merit increases with respectto employees within his jurisdiction.'Head clerks:There are five head clerks,5 each having authority overseveral employees and the responsibility for laying out, planning, andassigning work to them.They can effectively recommend discipli-nary action,discharge,merit increases, transfers,or promotions ofemployees under their supervision.Storekeeper:The prime duty of this employee is adequately tomaintain materials and supplies regularly used in the maintenance ofthe refinery.He possesses authority to recommend,and in the pasthas effectively recommended,merit increases and promotions foremployees under him.Head stenographer:This individual has charge over eight employ-ees.All work which is ready for typing is received by her and thendistributed to the various typists under her supervision.She caneffectively recommend merit increases and promotions with respectto these employees.5These includea head pay-roll clerk, head tabulating clerk, head stock clerk, headshipping clerk,and head cost clerk. THE TEXAS COMPANY629Under all the circumstances, we find that the head general clerk,head clerks, storekeeper, and head stenographer are supervisory em-ployees within the meaning of our customary definition.We shall,therefore, exclude them from the unit.Employees whose exclusion is requested by the Company on the groundthat they are confidentialSecretary to chief clerk and the steno-clerk to chief clerk:The sec-retary to the chief clerk works in the office of the chief clerk. Shemaintains, keeps, and has access to personal record folders s andtypes letters dictated to her by the chief clerk relating to labor relationsmatters.The steno-clerk is also stationed in the chief clerk's office and,like the secretary to the chief clerk, has access to and works on the samepersonal record folders.Steno-clerk to employment supervisor and steno-personnel to em-ployment supervisor:Both these employees have access to and do workon personal record folders 7 which contain labor relations data relatingto the hourly paid production and maintenance employees.Inasmuch as the secretary to chief clerk, the steno-clerk to chiefclerk, the steno-clerk to employment supervisor, and the steno-person-nel to employment supervisor, in the normal course of, their duties,are in a position to obtain advance knowledge of the Company's posi-tion concerning confidential matters relating to labor relations, weshall exclude them from the unit as confidential employees."Employee whose exclusion is requested by the Company on the groundthat he is "highly skilled"Production clerk:This employee has had some technical training innight classes.His chief duties are to follow refinery operations toascertain the yields or the quantity of oil processed, and to preparefor submission to the Petroleum Administrator for War forecastsof 100-octane gasoline production on a monthly basis for 3-month pe-riods.In the course of his work, he confers with process engineers atthe refinery and attends meetings of supervisory personnel.His dutiesappear to consist largely of accumulating data concerning the Com-e Contained in the various documents in the record folders is complete information ofthe employee's past history in regard to his ability, honesty, and integrity,his progresswith the Company, reference letters from other concerns covering the employee's pastemployment, recommendations for promotions, wailing letters, reports as to disciplinaryaction taken, reasons for discharge, and letters of recommendation for retirement onaccount of disability.'The material contained in these foldersis similarto that contained in the folders inthe chief clerk's office.8 SeeMatter of Electric Auto Lite Company,57 N L. R B 723;Matterof General CableCorporation,55 N. L. R. B 1143. 630DECISIONS OF NATIONAL LABOR RELATIONS BOARDpany's production and of making reports thereon.Although his workrequires some specialized knowledge, we are satisfied that it is pri-marily clerical in nature.Accordingly, we shall include the produc-tion clerk in the unit.We find that all office and clerical employees at the Company's LosAngelesWorks, including the production clerk, but excluding officeand clerical employees in the Pipe Line Offices, the clerk of costs andbudgets, the secretary to the Los Angeles Works superintendent, thesecretary to the industrial relations supervisor, the plant nurse, thesecretary to chief clerk, the steno-clerk to chief clerk, the steno-clerk toemployment supervisor, the steno-personnel to employment supervisor,the head general clerk, the chief clerk, the assistant chief clerk, headclerks, the storekeeper, the head stenographer, and all supervisory em-ployees with authority to hire, promote, discharge, discipline, or other-wise effect changes in the status of employees, or effectively recom-mend such action, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.'DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The Texas Com-pany, Los Angeles Works, Wilmington, California, an election bysecret ballot shall be conducted as early as possible, but not later thanthirty (30) days from the date of this Direction, under the directionand supervision of the Regional Director for the Twenty-first Region,acting in this matter as agent for the National Labor Relations Board,and subject to Article III, Sections 10 and 11, of said Rules and Reg-ulations, among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were Ul or on vacation THE TEXAS COMPANY631or temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls, butexcluding any who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election, todetermine whether or not they desire to be represented by Oil WorkersInternational Union, Local 128, affiliated with the Congress of Indus-trial Organizations, for the purposes of collective bargaining.MR.GERARDD. REILLYtook no part in the consideration of the aboveDecision and Direction of Election.